DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 9/13/22.
3.   Claims 1, 3, 6, 8, 10 and 12 has been amended. Claims 5 and 14 have been cancelled. Claims 1 – 4 and 6 – 13 are pending.

		Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/22 has been entered.
 
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1 – 4 and 6 – 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
7.	Step 1: 
Claims 1 – 4 and 10 - 13 are directed to a machine, which is one of the statutory categories of invention.
Claims 6 - 9 are directed to a process, which is one of the statutory categories of invention.
8.	Step 2A: 
9.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
10.	Claim 1 is exemplary: 
 	“A gaming system comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to: at a first point in time, cause a display device to display, for each of a plurality of progressive awards, a current value of that progressive award, and at a second, subsequent point in time, after a triggering of a progressive award bonus event to win at least one of the plurality of progressive awards and responsive to a progressive award distribution event occurring in association with any one of the plurality of progressive awards during the progressive award bonus event that causes an automatic distribution of an entirety of the current value of that progressive award to at least another one of any of the plurality of progressive awards, and a reset of that progressive award to a reset value, and at a second, subsequent point in time, cause the display device to display, for each of the plurality of progressive awards, the current value of said progressive award”.
11.	The underlined portion of claim 1 represent the abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). Independent Claims 6 and 10 include substantially the same abstract idea as claim 1. Dependent claims 2 – 4, 7 – 9 and 11 – 13 merely further define the abstract idea and are not significantly more than the abstract idea. 
12.	The claimed abstract idea is related to the abstract ideas of: providing/conducting a game (i.e. a game with a progressive awards distribution feature) by following rules or instructions.
13.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
14.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such a gaming system comprising: a gaming system comprising: a processor; and a memory device.
As a gaming system comprising: a gaming system comprising: a processor; and a memory device in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
	The display steps (and the information being displayed to a human reader) merely constitute insignificant extra-solution activity to the abstract idea because they amount to necessary data gathering and outputting.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
15.	Step 2B: 
16.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
17.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with a gaming system comprising: a processor; and a memory device.
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
18.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
19.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384) showing the conventionality of these additional elements ( FIG. 2 and paragraph 58).
20.	Under Step 2B, the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
21.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
22.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
23.	For these reasons, the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
24.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
25.	Claims 1 – 4 and 6 - 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seelig (US 20080188295) and in view of Tarantino (US 20070249419) and in view of Baerlocher (US 20070218982) and further in view of
Thomas (US 20090042638).
26.	Regarding claims 1 and 6, Seelig discloses a gaming system comprising (Abstract): 
a processor (paragraphs 53 and 56; The examiner is interpreting the claimed processor as the combination of the processor of Server 160 and the processor of controller 76); 
and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to (paragraphs 53, 56 and 111; Server 160 can be a conventional network server that contains a memory 166, a controller or processor 164 and software that can operate on the processor): 
at a first point in time (i.e. at a first point in time before the triggering event), cause a display device (i.e. display device 50) to display, for each of a plurality of progressive awards, a current value of that progressive award (paragraphs 35 and 97; FIG. 7), and 
at a second, subsequent point in time (i.e. a second subsequent point in time after the occurrence of the trigger event),after a triggering of a progressive award bonus event (i.e. an progressive award/jackpot event associated with the bonus symbol as described in abstract and paragraph 37 – 39, 42, 46 and 97) to win at least one of the plurality of progressive awards and responsive to a progressive award distribution event (i.e. a triggering event associated with progressive jackpot 52 as described in abstract and paragraph 37 – 39, 42, 46 and 97) occurring in association with a first one of the plurality of progressive awards during a progressive award bonus event (i.e. a progressive award bonus event that include/provide a primary progressive jackpot and at least one secondary progressive jackpots as described in paragraphs 46 and 97) (abstract and paragraphs 37 – 39, 42, 46 and 97): 
distribute an entirety of the current value of that progressive award to at least another one of the plurality of progressive awards (abstract; abstract teaches that that “at least a portion of the first progressive jackpot is deducted and added to the second progressive jackpot”, the teaching of at least a portion of doesn’t mean entirety. However, at least a portion infers that this amount can be greater than the portion and inclusive of the entirety amount.), and 
cause the display device to display, for each of the plurality of progressive awards, the current value of that progressive award (paragraphs 35 and 97; FIG. 7).
As discussed above, Seelig teaches responsive to a progressive award distribution event  occurring in association with first one of the plurality of progressive awards during a progressive award bonus event: distribute at least a portion of (i.e. an entirety of) the current value of that progressive award to at least another one of the plurality of progressive awards”, 
However, Seelig fails to explicitly disclose the following limitations:
“responsive to a progressive award distribution event occurring in association with” any “one of the plurality of progressive awards during a progressive award bonus event”: 
“distribute at least a portion of (i.e. an entirety of) the current value of that progressive award to at least another one of” any of “the plurality of progressive awards”, 
Tarantino teaches:
responsive to a progressive award distribution event (i.e. an event that is associated (for example, an event that trigger or begin) the progressive award distribution described in paragraph 66) occurring in association with any one of the plurality of progressive awards (i.e. any of the progressive pools (i.e. the two pair, three of a kind or full house progressive pool described in paragraph 63 – 64 and 66)) during a progressive award bonus event (i.e. the event associated with the bonus/progressive awards as described in abstract and paragraphs 63 – 64 and 66) (abstract and paragraphs 63 – 64 and 66): 
distribute at least a portion of the current value (i.e. an entirety of the current value as taught by Seelig) of that award to at least another one of any of the plurality of awards (i.e. when a progressive award distribution event is needed/occurring for the full house progressive pool,  a portion of the "full house" progressive pool might be allocated to the "two pair" progressive pool as described in paragraph 66) (paragraphs 63 – 64 and 66; Paragraph 66 teaches that the progressive or other enhanced awards (i.e. any of the progressive pools (i.e. the two pair, three of a kind or full house progressive pool described in paragraph 63 – 64 and 66)) may be re - distributed over time; Also in Tarantino, paragraph 66 teaches that a portion of the progressive award may be re-distributed, but not entirety of the progressive award, However, the primary reference Seelig teaches that at least a portion the first progressive jackpot is deducted and added to the second progressive jackpot” (see abstract of Seelig), the teaching of at least a portion of infers that this amount can be greater than the portion and inclusive of the entirety amount).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify Seelig in view of Tarantino to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
The combination Seelig and Tarantino fail to explicitly disclose the following limitations:
and a reset of that progressive award to a reset value, 
Baerlocher teaches:
and a reset of that progressive award (i.e. a first progressive award with a lower default or reset value as described in paragraph 98) to a reset value (Abstract and paragraph 98; paragraph 98 teaches a plurality of progressive awards with different default values may overlap in value. That is, a first progressive award with a lower default or reset value than a second progressive award may, at times, be incremented to a value higher than the second progressive with the higher default value),
 	Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify the combination of Seelig and Tarantino in view of Baerlocher to include the aforementioned method in order to provide new and different gaming machines and gaming systems as well as new and different ways to provide awards to players (as described at Baerlocher, paragraph 15).
The combination Seelig, Tarantino and Baerlocher fail to explicitly disclose the following limitations:
…that causes an automatic distribution of an entirety of the current value of that progressive award (i.e. an entirety of the current value of that progressive award taught by the combination of Seelig, Tarantino and Baerlocher)
Thomas teaches a progressive award distribution event that causes an automatic distribution of a value associated with a progressive value (i.e. a $5 value associated with the current progressive value 200a described in paragraph 66) (i.e. an entirety of the current value of that progressive award taught by the combination of Seelig, Tarantino and Baerlocher)) (paragraphs 66 and 67).
 	Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify the combination of Seelig, Tarantino and Baerlocher in view of Thomas to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
27.	Regarding claims 2, 7 and 11, Seelig also discloses the progressive award distribution event (i.e. a triggering event of expiration of a pre-determined time period) occurs in association with one of the plurality of (i.e. any of the plurality of) progressive awards during a progressive award bonus event independent of a determination to provide one of the plurality of (i.e. any of the plurality of) progressive awards to a player (i.e. a progressive jackpot awarding or qualifying event wherein reels 22-24 are in a progressive jackpot qualifying event activating position) (paragraphs 97 - 98 and 112; Seelig (paragraphs 97 - 98 and 112) teaches that progressive award distribution event can be a time based event and the progressive award awarding event can be a symbol based event, which means that the progressive award distribution event is independent of the progressive award awarding event).
28.	Regarding claims 3, 8 and 12, Elias also teaches the automatic distribution comprises different valued portions of the current value of that progressive award (current progressive value 200a described in paragraph 66) to different ones of the plurality of progressive awards (i.e. the progressive awards associated with progressive-award fund pool(s) 200b-n) (Abstract and paragraphs 66 and 67).
28.	Regarding claim 4, 9 and 13, Seelig also discloses the progressive award distribution event randomly occurs in association with the first one of the plurality of progressive awards during the progressive award bonus event (paragraphs 97 and 98; the triggering event may be the expiration of the expiration of a random time period).
29.	Regarding claim 10, Seelig also discloses responsive to a progressive award distribution event occurring in association with a first one of the plurality of progressive awards during a progressive award bonus event, distribute an entirety of the current value of the first one of the plurality of progressive awards to a second, different one of the plurality of progressive awards (Abstract and paragraph 97; Abstract teaches that that “at least a portion of the first progressive jackpot is deducted and added to the second progressive jackpot”, which means that an entirety of (at least a portion of) of the current value of the first progressive jackpot can be deducted and added to the second progressive jackpot; paragraph 97 teaches portion of the award value 60 is deducted or subtracted from primary progressive jackpot 52 and added to the award value 61 of secondary progressive jackpots 53 upon the occurrence of a triggering event).
Seelig fails to explicitly disclose the following limitations:
responsive to the progressive award distribution event occurring in association with the second, different one of the plurality of progressive awards during the progressive award bonus event, distribute the current value of the second, different one of the plurality of progressive awards to the first one of the plurality of progressive awards.
Tarantino teaches that responsive to award distribution event (i.e. a progressive award distribution event taught by Seelig) occurring in association with the second, different one of the plurality of awards (i.e. progressive awards) during a gaming event that include/provide awards (i.e. a gaming event that include/provide a two pair pool,  a three of a kind pool or a full house pool taught by Tarantino or the progressive award bonus event taught by Seelig) , distribute at least a portion of the current value of the second, different one of the plurality of awards (i.e. progressive awards) to the first one of the plurality of awards (i.e. progressive awards) (paragraphs 63 – 64 and 66).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify Seelig in view of Tarantino to include the aforementioned method in order to achieve the predictable result of enhanced player gaming experience.
The combination Seelig and Tarantino fail to explicitly disclose the following limitations:
cause the display device to display a first reset value of the first one of the plurality of progressive awards and the current value of the second, different one of the plurality of progressive awards,
cause the display device to display a second reset value of the second, different one of the plurality of progressive awards and the current value of the first one of the plurality of progressive awards.
Baerlocher teaches:
cause the display device (i.e. the display device described in paragraph 36) to display a first reset value of the first one of the plurality of progressive awards and the current value of the second, different one of the plurality of progressive awards (Abstract and paragraphs 36 and 98 and FIG. 6; paragraph 98 teaches a plurality of progressive awards with different default values may overlap in value. That is, a first progressive award with a lower default or reset value than a second progressive award may, at times, be incremented to a value higher than the second progressive with the higher default value),
cause the display device (i.e. the display device described in paragraph 36) to display a second reset value of the second, different one of the plurality of progressive awards and the current value of the first one of the plurality of progressive awards (Abstract and paragraphs 36 and 98 and FIG. 6; paragraph 98 teaches a plurality of progressive awards with different default values may overlap in value. That is, a first progressive award with a lower default or reset value than a second progressive award may, at times, be incremented to a value higher than the second progressive with the higher default value).
 	Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify the combination of Seelig and Tarantino in view of Baerlocher to include the aforementioned method in order to provide new and different gaming machines and gaming systems as well as new and different ways to provide awards to players (as described at Baerlocher, paragraph 15).
	All the remaining limitations of this claim were discussed in the rejection for claim 1 above (see above for details).

Response to Arguments
30.	Regarding claims 1 – 4 and 6 – 13, the applicant argues that the 101 rejections should be withdrawn because the claims do not include any elements which interact with or otherwise organize any human activity (i.e. the automatic distribution of an entirety of the current value of that progressive award includes no aspects of organizing human activities) (Remarks, pages 7 - 8).
	The examiner respectfully disagrees.
	The claims (i.e. the underlined portion claim 1) are directed to the abstract idea of at least a certain method of organizing human activities):
A gaming system comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to: at a first point in time, cause a display device to display, for each of a plurality of progressive awards, a current value of that progressive award, and at a second, subsequent point in time, after a triggering of a progressive award bonus event to win at least one of the plurality of progressive awards and responsive to a progressive award distribution event occurring in association with any one of the plurality of progressive awards during the progressive award bonus event that causes an automatic distribution of an entirety of the current value of that progressive award to at least another one of any of the plurality of progressive awards, and a reset of that progressive award to a reset value, and at a second, subsequent point in time, cause the display device to display, for each of the plurality of progressive awards, the current value of said progressive award.

Specifically, the limitations associated with the automatic distribution of an entirety of the current value of that progressive award can be controlled by at least one human/require human input, which means that the aforementioned limitations are related to organizing human activities.
Hence, the 101 rejections are being maintained. 
31.	Regarding claims 1 – 4 and 6 – 13, the applicant argues that the cited prior art fail to teach the newly amended limitations (Remarks, pages 9 - 12).
	The examiner agrees. However, the new rejections with the Thomas reference teach all the newly amended limitations for claims 1 – 4 and 6 – 13 (see rejections above for details).


Conclusion
32.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        

/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715